ON APPELLEES’ JOINT SUGGESTION FOR REHEARING EN BANC
Before WALL, Chief Judge, and ROBINSON, MIKVA, EDWARDS, RUTH BADER GINSBURG, STARR, SILBERMAN, BUCKLEY, WILLIAMS, D.H. GINSBURG * and SENTELLE, Circuit Judges.
ORDER
Appellees’ joint suggestion for rehearing en banc has been circulated to the full Court. The taking of a vote thereon was requested. Thereafter, a majority of the judges of the Court in regular active service did not vote in favor of the suggestion. Accordingly, it is
ORDERED, by the Court en banc, that the suggestion is denied.
A dissenting statement of Circuit Judge MIKVA, joined by Chief Judge *225WALD and Circuit Judges SP0TTSW00D W. ROBINSON, III, and HARRY T. EDWARDS, is attached.
Separate concurring statements of Circuit Judges RUTH BADER GINSBURG, STARR, SILBERMAN and STEPHEN F. WILLIAMS are also attached.